DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
Newly submitted claims 1 and 3-13 due to their dependency directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: Amended claim 1 requires a buffer layer formed directly on the germanium while the originally claimed invention (see original independent claims 1 and 2) requires the buffer layer to be formed on silicon. Amended claim 1 is illustrated in fig. 7 submitted 2/9/2021 while the original claims 1 and 2 are illustrate fig. 1 submitted 7/29/2019.  
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 1 and 3-13 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Response to Amendment
The amendment filed 2/9/2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: Figure 7 and corresponding description submitted 2/9/2019 is new matter.  Applicant states that the feature shown in fig. 7 finds support at page 2, lines 4-9 and 10-14.  While the cited background passage does teach III-V layers grown on Ge-on-Si, it does not provide the additional details of those layers shown in fig. 7. While it may have been obvious to grow layers shown in fig. 7 on Ge-on-Si given the background passage that is not sufficient to demonstrate that at the time the application was filed the inventors had possession of the amended matter.  The abstract as well as original claim 1 state “a silicon substrate; a germanium layer; and a buffer layer comprised of at least one layer of III-V compound, formed directly on silicon.” While these sections include a silicon substrate, a germanium layer, and a buffer layer (III-V epilayers of fig. 7) they are not present in the sequence shown in fig.  7.
Applicant is required to cancel the new matter in the reply to this Office Action.
Drawings
The drawings were received on 2/9/2021.  These drawings are unacceptable. Fig. 7 has not been entered because it includes new matter as discussed above.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0244151 (Liu) in view of “Monolithic Integration of InGaAs-GaAs Quantum-Dot Laser and Quantum-Well Electroabsorptionmodulator on Silicon” (Yang: cited by applicant: 7/29/2019 IDS) as evidenced by “Electrically pumped continuous-wave III-V quantum dot lasers on silicon” (Chen: cited by applicant: 7/29/2019 IDS).
For claim 2, Liu teaches a semiconductor device (fig. 4) comprising: 
a silicon substrate (fig. 4, Si-substrate); 
a buffer layer comprised of at least one layer of III-V compound (fig. 4, 5 nm AlAs nucleation layer and buffer layer), formed directly on silicon (fig. 4, Si-substrate); 
one or more InGaAs/GaAs layer superlattices ([0032]); and 
at least one layer containing III-V compound quantum dots (fig. 4, DWELL, [0032]).
Liu does not explicitly teach the InGaAs/GaAs layer superlattices are strained. Liu does not teach wherein one or more facets are formed using focused ion beam etching such that an angle between a plane of the facet is normal to a plane of growth.
However, the strain appears to be inherent in the super lattice based on the materials used and their mismatched lattice constants. The structure described both in the instant application, see specification, page 9, first paragraph, and Chen, page 308, first column describe substantially similar structures to that in Liu and result in a strained layer superlattice. As Liu uses substantially the same layer structure as the instant application and Chen, the InGaAs/GaAs layer superlattices of Liu will inherently be strained as are the superlattices of the instant application and Chen.

However, Yang teaches a quantum dot laser (fig. 1) wherein one or more facets are formed using focused ion beam etching such that an angle between a plane of the facet is normal to a plane of growth in order to create a coupling groove between a laser and modulator in a monolithic laser modulator device (fig. 1, groove, page 748, column 2, final paragraph). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the Yang’s focused ion beam etching with the device of the previous combination in order to create a coupling groove/facet between the laser and the modulator in monolithic laser modulator device.
While Yang, fig. 1, shows the facet of the groove in substantially perpendicular to a plane of growth, it does not explicitly state the facet and the plane of growth are perpendicular.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the facet in the plane of growth perpendicular, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  The perpendicular facet provides a suitable reflector for the quantum diode laser cavity. In re Aller, 105 USPQ 233.
Alternatively, if the InGaAs/GaAs layer superlattice is determined to not be inherently strained,  Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0244151 (Liu) in view of “Monolithic Integration of InGaAs-GaAs 
For claim 2, Liu teaches a semiconductor device (fig. 4) comprising: 
a silicon substrate (fig. 4, Si-substrate); 
a buffer layer comprised of at least one layer of III-V compound (fig. 4, 5 nm AlAs nucleation layer and buffer layer), formed directly on silicon (fig. 4, Si-substrate); 
one or more InGaAs/GaAs layer superlattices ([0032]); and 
at least one layer containing III-V compound quantum dots (fig. 4, DWELL, [0032]).
Liu does not explicitly teach the InGaAs/GaAs layer superlattices are strained. Liu does not teach wherein one or more facets are formed using focused ion beam etching such that an angle between a plane of the facet is normal to a plane of growth.
However, Deng teaches a reliability enhancing layer may include a superlattice which is either strained or strain compensated ([0013]).  Liu does not specify whether the superlattices is strained strain compensated.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the superlattices of Liu as a strained superlattice as taught by Deng in order to provide a suitable reliability enhancing layer.  More
The combination still does not teach wherein one or more facets are formed using focused ion beam etching such that an angle between a plane of the facet is normal to a plane of growth.
However, Yang teaches a quantum dot laser (fig. 1) wherein one or more facets are formed using focused ion beam etching such that an angle between a plane of the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the Yang’s focused ion beam etching with the device of the previous combination in order to create a coupling groove/facet between the laser and the modulator in monolithic laser modulator device.
While Yang, fig. 1, shows the facet of the groove in substantially perpendicular to a plane of growth, it does not explicitly state the facet and the plane of growth are perpendicular.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the facet in the plane of growth perpendicular, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  The perpendicular facet provides a suitable reflector for the quantum diode laser cavity. In re Aller, 105 USPQ 233.
Alternatively, claim 2 is rejected under 35 U.S.C. 103 as being obvious over “Electrically pumped continuous-wave III-V quantum dot lasers on silicon” (Chen: cited by applicant: 7/29/2019 IDS) in view of “Monolithic Integration of InGaAs-GaAs Quantum-Dot Laser and Quantum-Well Electroabsorptionmodulator on Silicon” (Yang: cited by applicant: 7/29/2019 IDS).  It is noted that while there is overlap between the authors of Chen and inventors of the instant application, Chen includes authors which are not listed as inventors.
For claim 2, Chen teaches a semiconductor device comprising: 

a buffer layer comprised of at least one layer of III-V compound, formed directly on silicon (fig. 3, III-V buffer); 
one or more InGaAs/GaAs strained layer superlattices (page 308, column 1, line 27 - column 2, line 2); and 
at least one layer containing III-V compound quantum dots (title).
Chen does not teach wherein one or more facets are formed using focused ion beam etching such that an angle between a plane of the facet is normal to a plane of growth.
However, Yang teaches a quantum dot laser (fig. 1) wherein one or more facets are formed using focused ion beam etching such that an angle between a plane of the facet is normal to a plane of growth in order to create a coupling groove between a laser and modulator in a monolithic laser modulator device (fig. 1, groove, page 748, column 2, final paragraph). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the Yang’s focused ion beam etching with the device of the previous combination in order to create a coupling groove/facet between the laser and the modulator in monolithic laser modulator device.
While Yang, fig. 1, shows the facet of the groove in substantially perpendicular to a plane of growth, it does not explicitly state the facet and the plane of growth are perpendicular.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the facet in the plane of growth perpendicular, since it has been held that where the general conditions of a In re Aller, 105 USPQ 233.
Response to Arguments
Applicant's arguments filed 2/9/2021 have been fully considered but they are not persuasive. 
With respect to the claims 1 and 3-13 at page 5, sixth paragraph and page 6, final paragraph of the remarks filed 2/9/2021, applicant’s arguments are moot because the claims have been withdrawn from consideration as being directed to a non-elected invention as discussed above.
With respect to the drawings, remarks, page 5-6, the applicant’s arguments are not persuasive.  The new sheet does not adequately find support in the original specification as discussed in the response to amendments above.  However, the objection to the drawings from the previous office action is withdrawn as claims 1 and 3 – 13 which included features not shown is withdrawn as claims 1 and 3-13 have been withdrawn from consideration as being directed to a non-elected invention.
Applicant’s arguments with respect to claims 2 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  
Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael W Carter whose telephone number is (571)270-1872.  The examiner can normally be reached on M-F, 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to contact the examiner at the above number.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Manno can be reached on 571-272-2339.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Michael Carter/Primary Examiner, Art Unit 2828